Citation Nr: 0936198	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  08-28 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a psychiatric 
disability, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, Ms. [redacted], Social Worker


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1973 to August 
1974. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which, in pertinent part denied 
entitlement to service connection for PTSD.

The Veteran provided testimony before a decision review 
officer at the RO in April 2008 and before the undersigned 
during a videoconference hearing in August 2009.  A 
transcript of both hearings is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that she developed PTSD as the result of 
personal and sexual assaults during active duty training.  

To establish service connection for PTSD, a claimant must 
present (1) evidence of a current diagnosis of PTSD; (2) 
evidence of an in-service stressor, with supporting evidence 
verifying the actual occurrence of the claimed stressor; and 
(3) medical evidence of a causal nexus between the current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2008); see Cohen v. Brown, 10 Vet. App. 
128, 138 (1997).

In the case of a claim for service connection for PTSD based 
on in-service personal assault VA has undertaken a special 
obligation to assist a Veteran in producing corroborating 
evidence of an in-service stressor.  Gallegos v. Peak, 22 
Vet. App. 329, 335 (2008) (citing Patton v. West, 12 Vet. 
App. 272, 280 (1999)).  In accordance with this special 
obligation, 38 C.F.R. § 3.304(f)(4) (formerly 38 C.F.R. § 
3.304(f)(3)) places a heightened burden of notification on VA 
in claims for service connection for PTSD based on in-service 
personal assault.  

First, VA must inform the Veteran that she may submit 
alternative forms of evidence, other than service records, to 
corroborate his account of an in-service assault, and suggest 
potential sources for such evidence.  38 C.F.R. § 
3.304(f)(4); see Bradford v. Nicholson, 20 Vet. App. 200, 206 
(2006); Patton, 12 Vet. App. at 281-82 (noting that the RO 
must send the claimant a "special PTSD personal-assault 
letter" and questionnaire to assist VA in identifying 
alternative sources of evidence to establish an in-service 
stressor (citing M21-1, pt. III, para. 5.14(c)(6)-(7))).  The 
Veteran should also be notified that, alternatively, evidence 
of behavioral changes following the alleged in-service 
assault may constitute credible supporting evidence of the 
stressor.  38 C.F.R. § 3.304(f)(4); see Bradford, 20 Vet. 
App. at 206.  The regulation also provides that VA may refer 
evidence to a mental health examiner for an opinion as to 
whether the evidence supports a finding of behavior changes 
in response to a stressor.

In a November 2006 letter, the Veteran was asked to submit 
specific alternative forms of evidence, but she was not 
explicitly told that she could substantiate the claim with 
alternate records, and was not advised that evidence of 
behavioral changes could also constitute credible supporting 
evidence of the in-service assault.

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidence 
of a link between current disability and service must be 
competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003).  

The types of evidence that 'indicate' that a current 
disability 'may be associated' with military service include, 
but are not limited to, medical evidence that suggests a 
nexus but is too equivocal or lacking in specificity to 
support a decision on the merits, or credible evidence of 
continuity of symptomatology such as pain or other symptoms 
capable of lay observation.  McLendon v. Nicholson, 20 Vet. 
App. 79, 83 (2006).  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

In statements submitted during the course of the appeal, and 
in testimony during the August 2009 hearing, the Veteran 
reported that she incurred PTSD due to military sexual 
assault and domestic violence while on active duty.  The 
Veteran's daughter submitted a statement received in July 
2007 corroborating the Veteran's accounts of domestic 
violence.  During the August 2009 hearing before the Board, 
the Veteran and the Veteran's former therapist and current 
social worker, stated that the Veteran was psychologically in 
tact prior to service and described changes in behavior that 
were due to the military sexual and personal assault.  

Treatment records show consistent diagnoses of major 
depressive disorder and PTSD.  Treatment records specifically 
regarding PTSD describe different stressing events which 
include military sexual trauma, domestic violence, and 
childhood abuse.  In addition, the Veteran has described to 
doctors different reasons for her symptoms, including 
childhood trauma and financial distress as well as in-service 
domestic violence and sexual assault.  

An examination is needed to determine whether the appellant 
meets the criteria for a diagnosis of PTSD, and, if so, to 
specify the stressors supporting the diagnosis.  In addition, 
an opinion is needed to determine whether there is evidence 
of behavior changes following the claimed stressor and 
whether any other psychiatric disability was incurred during 
active duty. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be provided notice 
that evidence from sources other than 
service records or evidence of changes in 
behavior may constitute credible 
supporting evidence of the claimed 
stressors. The Veteran should then be 
allowed the opportunity to submit such 
evidence or advise VA of the sources of 
such evidence.  

2.  The Veteran should be scheduled for a 
VA psychiatric examination.  The examiner 
should review the claims folder and note 
such review in the examination report or 
in an addendum.

The examiner should provide an opinion as 
to whether there is at least a 50 percent 
probability or greater (at least as likely 
as not) that any currently diagnosed 
psychiatric disorder had its onset in 
active service; is otherwise the result of 
disease or injury in service; or underwent 
an increase in underlying disability in 
service.

The examiner should also provide an 
opinion as to whether the Veteran meets 
the criteria for a diagnosis of PTSD.  If 
not, the examiner should specify which of 
the criteria are not met.  If the Veteran 
does meet the PTSD criteria, the examiner 
should specify the stressors supporting 
the diagnosis.  

If a supporting stressor consists of an 
in-service personal assault, the examiner 
should provide an opinion as to whether 
there is evidence of behavior changes in 
response to the stressor.

The rationale for all opinions should be 
provided.

3.  If the benefits sought on appeal are 
not fully granted, issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

